Aaron M. Neilson
Rufus I. Peace
CHRISTIAN, SAMSON & BASKETT, PLLC
310 W. Spruce St.
Missoula, Montana 59802
Tel: (406) 721-7772
Email: aaron@csblawoffice.com
       rpeace@csblawoffice.com

Attorneys for Plaintiff
                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION


 BRIAN KENNER,                                     Cause No. CV-21-16-M-DLC

                     Plaintiff,
                                                   MOTION FOR DEFAULT
               vs.
                                                   JUDGMENT
 BITTERROOT TIMBER FRAMES,
 LLC, THREE MILE CREEK POST &
 BEAM, LLC, BRETT MAURI, an
 individual, and JOHN DOES 1-10,

                     Defendants.


       COMES NOW Plaintiff Brian Kenner, by and through his counsel of record,

and hereby requests the Court for the entry of a judgment by default against

defendants Bitterroot Timber Frames, LLC, and Three Mile Creek Post & Beam,

LLC, pursuant to Rule 55(b) of the Federal Rules of Civil Procedure. In support of

this request, plaintiff relies upon the record in this case and the affidavits submitted

herein.
 MOTION FOR DEFAULT JUDGMENT                                                     PAGE 1.
      “If the plaintiff's claim is for a sum certain or a sum that can be made certain

by computation, the clerk—on the plaintiff's request, with an affidavit showing the

amount due—must enter judgment for that amount and costs against a defendant

who has been defaulted for not appearing and who is neither a minor nor an

incompetent person.” Fed. R. Civ. P. 55(b)(1).

      Here, defendants are neither minors nor incompetent persons; further, this

motion is supported by plaintiff’s Affidavit of Amount Due which provides a sum

certain. An affidavit of Attorney’s Fees and Costs from the undersigned provides

the current and reasonably anticipated fees and costs for this action. The sum

requested matches the amount in the complaint filed in this action plus the costs

plaintiff incurred.

      Plaintiff requests the clerk enter judgment against defendant for the principle

amount of $327,556.00 along with fees and costs of $4,440.50, making the total

judgment amount $331,996.50. Plaintiff further requests interest at the legal rate

from the date of judgment.

      DATED this 7th day of April, 2021.

                                CHRISTIAN, SAMSON & BASKETT, PLLC


                                Rufus I. Peace
                                Attorney for Plaintiff



 MOTION FOR DEFAULT JUDGMENT                                                   PAGE 2.
